Opinion filed July 22, 2010




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-10-00045-CR
                                          __________

 FERNANDO LANDEROS, JR. A/K/A FERNANDO AVILA, JR., Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 104th District Court

                                       Taylor County, Texas

                                   Trial Court Cause No. 17344B


                              MEMORANDUM                OPINION
       The trial court convicted Fernando Landeros, Jr. a/k/a Fernando Avila, Jr., upon his plea
of guilty, of aggravated robbery. Appellant also entered pleas of true to both enhancement
allegations. A plea bargain agreement was not entered. The trial court assessed his punishment
at confinement for seventy-five years. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief. A response has not been filed. Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit. We note that counsel has the responsibility
to advise appellant that he may file a petition for discretionary review by the Texas Court of
Criminal Appeals. Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this
court advises appellant that he may file a petition for discretionary review pursuant to TEX. R.
APP. P. 66. Black v. State, 217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.




                                                             PER CURIAM


July 22, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                2